DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite for reciting “the wall” in lines 9 and 10. More than one wall is referenced previously in the claim (e.g, the wall defining the tobacco insertion chamber and the wall defining an inhalation chamber). These walls are referenced in such a manner as to identify which wall is being referenced, except “the wall” of lines 9 and 10. As such, it is unclear which wall is being referenced in this instance. 
For examination purposes, “the wall” in lines 9 and 10 will be examined as “the wall of the body”. 
Claims 22-35 are rejected for depending from claim 21. 
Claim 35 recites “the wall”. More than one wall is referenced previously in the claims (e.g, the wall defining the tobacco insertion chamber and the wall defining an inhalation chamber). These walls are referenced in such a manner as to identify which wall is being referenced, except “the wall” of claim 35. As such, it is unclear which wall is being referenced in this instance. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

_______________________________________________________________
Claims 21-25 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,064,428 in view of CHNEERSON et al. (US 2,454,631) and HIRSH  (US 2,095,870).  
With respect to claim 21, U.S. Patent No. 10,064,428 claims a tobacco product tip assembly comprising a tip portion comprising a tip wall defining an inhalation chamber, the tip portion extending into a body portion comprising a body wall defining an insertion chamber, the insertion chamber being in fluid communication with the inhalation chamber, the body wall comprising one or more barbs (e.g., mechanical fasteners) extending from the wall inwardly into the insertion chamber (Claim 1). U.S. Patent No. 10,064,428 does not explicitly claim that the fasteners are evenly spaced radially about the body wall. CHNEERSON et al. discloses a holder for cigarettes or cigars (Title) comprising mechanical fasteners, 8, evenly spaced radially about the wall of the body (Column 1, lines 50-55; Column 2, lines 1-30) to keep the tobacco article an equal distance from the body wall. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to equally space the barbs radially on the body wall of U.S. Patent No. 10,064,428, as taught by CHNEERSON et al. so as to hold the tobacco product an equal distance from the wall of the body. 
U.S. Patent No. 10,064,428 and CHNEERSON et al. disclose that the fasteners contact the tobacco product, but not necessarily that they protrude into the tobacco product. HIRSH  discloses spring fingers to hold a cigarette, wherein the fingers hold the cigarette without undue compression (Column 1, lines 20-35; Figure 2). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide spring fingers of U.S. Patent No. 10,064,428 as a position and of a tension such that they compress the cigarette, but not unduly, as taught by HIRSH so that the cigarette is firmly held but not mutilated.
With respect to claim 22, CHNEERSON et al. shows that the fasteners are at a distal end of the body, opposite the tip (Figure 2)
[AltContent: textbox (Fastener at distal end of body opposite the tip, 1. )][AltContent: arrow]
    PNG
    media_image1.png
    142
    467
    media_image1.png
    Greyscale

Claim 23 is rejected by claim 1 of U.S. Patent No. 10,064,428. 
Claim 24 is rejected by claim 2 of U.S. Patent No. 10,064,428. 
With respect to claim 25, U.S. Patent No. 10,064,428 claims that the barbs have a barbed tip and extends into the insertion chamber and is also attached to the wall of the body (Claim 1 and claim 2). As seen in figure 2 of CHNEERSON et al., there is a shaft between the tip of the fastener and the base of the fastener where it is attached to the body wall. 
Claim 32 is rejected by claim 4 of U.S. Patent No. 10,064,428. 

__________________________________________________________________________
Claims 36, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 and 6 of U.S. Patent No. 10,064,428 in view of HIRSH  (US 2,095,870). 
With respect to claims 36 and 40, U.S. Patent No. 10,064,428 claims a tobacco product tip assembly comprising a tip portion comprising a tip wall defining an inhalation chamber, the tip portion extending into a body portion comprising a body wall defining an insertion chamber, the insertion chamber being in fluid communication with the inhalation chamber, the body wall comprising one or more barbs (e.g., mechanical fasteners) extending from the wall inwardly into the insertion chamber (Claim 5) and a tobacco product positioned within the insertion chamber, and engaged with the fasteners (Claim 6). 
U.S. Patent No. 10,064,428 claims that the fasteners contact the tobacco product, but not necessarily that they protrude into the tobacco product. HIRSH  discloses spring fingers to hold a cigarette, wherein the fingers hold the cigarette without undue compression (Column 1, lines 20-35; Figure 2). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide spring fingers of U.S. Patent No. 10,064,428 as a position and of a tension such that they compress and protrude into the cigarette (as required by claim 40), but not unduly, as taught by HIRSH so that the cigarette is firmly held but not mutilated.
Claim 37 is rejected by claim 5 of U.S. Patent No. 10,064,428. 

________________________________________________________________________
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9  of U.S. Patent No. 10,827,780 in view of  CHNEERSON et al. (US 2,454,631). 
With respect to claim 21, U.S. Patent No. 10,827,780 claims a tobacco product tip comprising: a tip including a wall defining an inhalation chamber; a body including a wall defining a tobacco insertion chamber in fluid communication with the inhalation chamber, the wall defining the tobacco insertion chamber being configured to mechanically engage a tobacco product; and a thread-like protrusion extending from the wall of the body and into the tobacco insertion chamber, the thread-like protrusion having a height sufficient to protrude into the tobacco product and having a barbed tip that extends from the wall of the body and into the tobacco insertion chamber and that is disposed at a distal end of the tobacco insertion chamber (Claim 1) and there may be multiple thread-like protrusions on the inner wall (Claim 7) and thus each of the thread-like mechanical fasteners implicitly protrude into the tobacco product. 
U.S. Patent No. 10,827,780 does not explicitly claim that the two or more fasteners are spaced at equal radial positions on the wall. CHNEERSON et al. discloses a holder for cigarettes or cigars (Title) comprising mechanical fasteners, 8, evenly spaced radially about the wall of the body (Column 1, lines 50-55; Column 2, lines 1-30) to keep the tobacco article an equal distance from the body wall. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to equally space the barbs radially on the body wall of U.S. Patent No. 10,827,780, as taught by CHNEERSON et al. so as to hold the tobacco product an equal distance from the wall of the body. 
Claims 28 and 29 are rejected by claim 2 of U.S. Patent No. 10,827,780. 
With respect to claims 22, 23 and 31, U.S. Patent No. 10,827,780 claims additional fasteners, such as a barbed tip (Claim 1) at the distal end of the body. CHNEERSON et al. shows that the fasteners are at a distal end of the body, opposite the tip (Figure 2)
[AltContent: textbox (Fastener at distal end of body opposite the tip, 1. )][AltContent: arrow]
    PNG
    media_image1.png
    142
    467
    media_image1.png
    Greyscale

And it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide multiple of the barbs of U.S. Patent No. 10,827,780, given the multiple spring-like fingers of CHNEERSON et al. so that these features can center tobacco product in the body wall. 
With respect to claim 24, CHNEERSON et al. discloses that the fingers are flexible (Column 2, lines 20-30). 
With respect to claim 25, U.S. Patent No. 10,827,780 claims that the barbs have a barbed tip and extends into the insertion chamber and is also attached to the wall of the body (Claim 1 ). As seen in figure 2 of CHNEERSON et al., there is a shaft between the tip of the fastener and the base of the fastener where it is attached to the body wall. 
Claim 30 is rejected by claim 6 of U.S. Patent No. 10,827,780.
Claim 32 is rejected by claim 3 of U.S. Patent No. 10,827,780. 
Claim 33 is rejected by claim 9 of U.S. Patent No. 10,827,780. 
Claim 34 is rejected by claim 4 of U.S. Patent No. 10,827,780. 
Claim 35 is rejected by claim 5 of U.S. Patent No. 10,827,780. 

________________________________________________________________________
Claims 36, 37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 7, 10, 11, 13 and 17 of U.S. Patent No. 10,827,780. Although the claims at issue are not identical, they are not patentably distinct from each other because 
With respect to claims 36 and 40, U.S. Patent No. 10,827,780 claims a tipped tobacco product comprising: a tobacco product tip, the tobacco product tip including, a tip including a wall defining an inhalation chamber, a body including a wall defining a tobacco insertion chamber in fluid communication with the inhalation chamber, the wall defining the tobacco insertion chamber being configured to mechanically engage a tobacco product, and a thread-like protrusion extending from the wall of the body and into the tobacco insertion chamber, the thread-like protrusion having a height sufficient to protrude into the tobacco product and having a barbed tip that extends from the wall of the body and into the tobacco insertion chamber and that is disposed at a distal end of the tobacco insertion chamber, the tobacco product being disposed at least partially within the body and engaging the thread-like protrusion (Claim 1). The fasteners extend from the wall of the body, which is cylindrical, into the insertion chamber (Claims 2 and 13). Thus, the fasteners implicitly extend radially into the insertion chamber. U.S. Patent No. 10,827,780 further claims that that the thread-like protrusion further includes at least one thread formed on said wall of the body (Claim 7). Thus, the scope of U.S. Patent No. 10,827,780 includes at least two thread-like fasteners that radially extend from the wall of the body into the insertion chamber and are sized to engage and displace a portion of the tobacco product (Claim 17). 
With respect to claims 37 and 39 U.S. Patent No. 10,827,780 claims that the fasteners include both the thread-like protrusion and barbs (Claim 9). 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-25, 28-31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENKEL (GB 190108507 A) in view of CORKE (GB 191110854 A) and KAYE (US 4,046,153)

With respect to claim 21, BENKEL discloses a cigarette and cigar holder or tube (Page 1, lines 5-10) comprising a tip portion comprising a tip wall defining an inhalation chamber (See annotated figure 3)

[AltContent: ]
[AltContent: textbox (Tip portion )]
[AltContent: textbox (Inhalation chamber)][AltContent: connector][AltContent: textbox (Tip wall)][AltContent: connector]
    PNG
    media_image2.png
    227
    424
    media_image2.png
    Greyscale

The tip portion extends into a body portion comprising a body wall defining an insertion chamber, the insertion chamber being in communication with the inhalation chamber (See annotated figure 3)












[AltContent: ]
[AltContent: textbox (Body portion )]

[AltContent: textbox (Insertion chamber)][AltContent: connector][AltContent: textbox (Body wall)][AltContent: connector]
    PNG
    media_image2.png
    227
    424
    media_image2.png
    Greyscale

The body wall comprises a spiral or serpentine ridges (i.e., mechanical fastener) for firmly holding cigarettes or cigars of different sizes (Page 1, lines 15-30; Figure 3). As seen in figure 3, there are two of these fasteners that protrude into the insertion chamber from the wall body (e.g., radially) (Page 1, lines 15-20; Figure 3). 
BENKEL discloses that the holder assembly is used with a cigarette or cigar (i.e., tobacco product) but does not explicitly disclose that the height of the fasteners is such that the fasteners protrude into the tobacco product. However, CORKE discloses providing a cigar or cigarette and inserting the cigar or cigarette into the insertion chamber and twisting said cigar or cigarette such that the mechanical fastener firmly holds the cigar or cigarette (Page 1, lines 5-15; Figure 1). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to insert a tobacco product into the insertion chamber of BENKEL and twist said tobacco product such that the mechanical fastener is capable of biting into and protruding into the tobacco product to hold the tobacco product as taught by CORKE such that the tobacco product is firmly held in place. 
BENKEL does not explicitly disclose that the fasteners are spaced at equal radial positions on the wall of the body. KAYE discloses a cigarette holder (Title; Abstract) wherein the protrusions are radially spaced to uniformly engage the walls of the cigarette (Column 3, lines 1-15). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the mechanical fasteners of BENKEL at equal radial spaced positions on the body wall of BENKEL in order to have the protrusions uniformly engage the tobacco product, as taught by KAYE. 
With respect to claim 22, BENKEL shows that the fasteners are at a distal end of the body, opposite the tip (Figure 3). 
[AltContent: arrow][AltContent: textbox (Fastener at distal end of body opposite tip)][AltContent: arrow]
    PNG
    media_image2.png
    227
    424
    media_image2.png
    Greyscale

With respect to claim 23, BENKEL does not specifically disclose that the mechanical fasteners are barbs. However, KAYE discloses forming barbs on the surfaces which come into contact with the inserted cigarette such that accidental dislodgement can be prevented (Column 1, lines 50-65; Column 2, lines 60-68; Column 3, lines 1-5; Figures 2, 4 and 5). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the thread-like protrusions for radially inwardly extending barbs on the body wall of BENKEL, as taught by KAYE such that accidental dislodgement of the cigarette can be prevented. 
With respect to claim 24, all materials necessarily have a flexural modulus. Thus, the barbs are implicitly flexibly attached to the body wall. 
With respect to claim 25, BENKEL discloses that the body wall has an inner surface (i.e., surface adjacent to the mechanical fastener) and the mechanical fasteners extend from the surface radially inward to the insertion chamber (Figure 3). KAYE discloses that the mechanical fastener is a barb (Column 1, lines 50-65; Column 2, lines 60-68; Column 3, lines 1-5; Figures 2, 4 and 5). Thus, the barbed tip is necessarily at the end of the shaft opposite the end fastened to the body wall. 

With respect to claims 28 and 29, BENKEL discloses that the mechanical fastener is a spiral or serpentine ridge (i.e., thread like protrusion) which radially extends from the body wall into the chamber (Page 1, lines 15-20; Figure 3)
With respect to claim 30, BENKEL shows that the thread-like protrusion is helical (Figure 3). 
With respect to claim 35, the walls of BENKEL do not have perforations (Figure 3). 
With respect to claim 31, refer to the rejection of claim 23. The courts have generally held that it is prima facie obvious to combine two parts each of which is taught by the prior art to be useful for the same purpose to form a third part to be used for the very same purpose. See, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06, I. Thus, combining both barbs and thread-like protrusions, taught individually for the purpose of holding the cigarette in the holder, would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to be used together in order to hold the tobacco product from inadvertently falling out of the holder. 



________________________________________________________________________

Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENKEL (GB 190108507 A) in view of CORKE (GB 191110854 A) and KAYE (US 4,046,153) as applied to claims 21-25, 28-31 and 35 above, and further in view of BARBEROWSKI (GB 191206153 A).
With respect to claim 26, BENKEL does not specifically disclose that the mechanical fastener comprises one or more spikes extending radially inward from the body wall into the insertion chamber. However, BARBEROWSKI discloses that the securing members are teeth (i.e., spikes) that extend radially inward from the body wall into the insertion chamber (Figure 1; Page 1, lines 30) whereby when the cigar is inserted the spikes cut into the cigar thus providing a good draught and sufficient securement of the cigar (Page 1, lines 30-45). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute spikes for the thread-like protrusions of BENKEL as taught by BARBEROWSKI such that a good draught can be obtained while the cigar is sufficiently secured. 
With respect to claim 27, BARBEROWSKI discloses that the mechanical fasteners are spikes (see rejection of claim 26). KAYE discloses that the mechanical fasteners are barbs (see rejection of claim 23). The courts have generally held that it is prima facie obvious to combine two parts each of which is taught by the prior art to be useful for the same purpose to form a third part to be used for the very same purpose. See, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06, I. Thus, combining both barbs and spikes, taught individually for the purpose of holding the cigarette in the holder, would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to be used together in order to hold the tobacco product from inadvertently falling out of the holder. 




________________________________________________________________________
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENKEL (GB 190108507 A) in view of CORKE (GB 191110854 A) and KAYE (US 4,046,153) as applied to claims 21-25, 28-31 and 35 above, and further in view of HEIN (US 1,843,225).
With respect to claim 32, BENKEL discloses that the holder or tube may be of any size and shape (Page 1, lines 20-30) but does not specifically disclose that the body wall is cylindrical. However, HEIN discloses that the body portion comprises a cylindrical wall, 11, which eliminates the need for tapering and compressing of the cigarette thereby preventing the body wall from interfering with the draw of the cigarette (Page 1, lines 30-50; Figures 1 and 2). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the body wall of BENKEL with a cylindrical shape as taught by HEIN such that the body wall does not interfere with the draw of the cigarette. 

__________________________________________________________________________
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENKEL (GB 190108507 A) in view of CORKE (GB 191110854 A) and KAYE (US 4,046,153) as applied to claims 21-25, 28-31 and 35 above, and further in view of THOMAS (US 1,487,407).
With respect to claim 33, BENKEL does not explicitly disclose that the outer surface of the wall of the body is octagonal. THOMAS discloses a cigar holder with an octagonal outer surface of the wall of the body (Figures 1, 3 and 4). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the outer surface of the wall of the body of BENKEL as an octagon, as taught by THOMAS for either appearance purposes, or for increased grip relative to a round outer surface. 


___________________________________________________________________________
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENKEL (GB 190108507 A) in view of CORKE (GB 191110854 A) and KAYE (US 4,046,153) as applied to claims 21-25, 28-31 and 35 above, and further in view of DELHEID et al. (GB 000364475 A).
With respect to claim 34, BENKEL discloses that the inner surface of the wall of the body tapers to create the insertion chamber (Figure 3). BENKEL dos not explicitly disclose that the insertion chamber is conical. DELHEID et al. discloses that the threaded portion is frustoconical along the length of the body which holds the cigarette firmly therein (Page 1, lines 90-105; Figures 1-3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the shape of the inner surface as a frusto conical shape along the axis of the body, as taught by DELHEID et al. so as to firmly hold the cigarette therein. 


_____________________________________________________________________
Claim(s) 36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENKEL (GB 190108507 A) in view of CORKE (GB 191110854 A).
With respect to claims 36 and 40, BENKEL discloses a cigarette and cigar holder or tube (Page 1, lines 5-10) comprising a tip portion comprising a tip wall defining an inhalation chamber (See annotated figure 3)

[AltContent: textbox (Inhalation chamber)][AltContent: arrow][AltContent: textbox (Tip wall)][AltContent: arrow]
    PNG
    media_image2.png
    227
    424
    media_image2.png
    Greyscale

The tip portion extends into a body portion comprising a body wall defining an insertion chamber, the insertion chamber being in communication with the inhalation chamber (See annotated figure 3)










[AltContent: ][AltContent: textbox (Body portion )]


[AltContent: textbox (Insertion chamber)][AltContent: arrow][AltContent: textbox (Body wall)][AltContent: arrow]
    PNG
    media_image2.png
    227
    424
    media_image2.png
    Greyscale

The body wall comprises a spiral or serpentine ridges (i.e., mechanical fastener) for firmly holding cigarettes or cigars of different sizes (Page 1, lines 15-30; Figure 3). As seen in figure 3, there are two of these fasteners that protrude into the insertion chamber from the wall body (e.g., radially) (Page 1, lines 15-20; Figure 3). 
BENKEL discloses that the holder assembly is used with a cigarette or cigar (i.e., tobacco product) but does not explicitly disclose that the height of the fasteners is such that the fasteners protrude into the tobacco product. However, CORKE discloses providing a cigar or cigarette and inserting the cigar or cigarette into the insertion chamber and twisting said cigar or cigarette such that the mechanical fastener firmly holds the cigar or cigarette (Page 1, lines 5-15; Figure 1). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to insert a tobacco product into the insertion chamber of BENKEL and twist said tobacco product such that the mechanical fastener is capable of biting into and protruding into the tobacco product to hold the tobacco product as taught by CORKE such that the tobacco product is firmly held in place. 
CORKE discloses that the twisting of the tobacco product engage with the threads firmly to prevent air from leaking past the threads (lines 20-30). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to screw the tobacco product into the thread such that the threads bite into the tobacco product to firmly hold the tobacco product (i.e., protrude into and displace the tobacco in the area of the threads) so that the tobacco product is more firmly held. 


______________________________________________________________________
Claim(s) 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENKEL (GB 190108507 A) in view of CORKE (GB 191110854 A) as applied to claims 36 and 40 above, and further in view of KAYE (US 4,046,153).
With respect to claim 37, BENKEL does not specifically disclose that the mechanical fasteners are barbs. However, KAYE discloses forming barbs on the surfaces which come into contact with the inserted cigarette such that accidental dislodgement can be prevented (Column 1, lines 50-65; Column 2, lines 60-68; Column 3, lines 1-5; Figures 2, 4 and 5). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the thread-like protrusions for radially inwardly extending barbs on the body wall of BENKEL, as taught by KAYE such that accidental dislodgement of the cigarette can be prevented. 
With respect to claim 39, refer to the rejection of claim 37. The courts have generally held that it is prima facie obvious to combine two parts each of which is taught by the prior art to be useful for the same purpose to form a third part to be used for the very same purpose. See, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06, I. Thus, combining both barbs and thread-like protrusions, taught individually for the purpose of holding the cigarette in the holder, would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to be used together in order to hold the tobacco product from inadvertently falling out of the holder. 

_________________________________________________________________________
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENKEL (GB 190108507 A) in view of CORKE (GB 191110854 A) as applied to claims 36 and 40 above, and further in view of BARBEROWSKI (GB 191206153 A) .
With respect to claim 38, BENKEL does not specifically disclose that the mechanical fastener comprises one or more spikes extending radially inward from the body wall into the insertion chamber. However, BARBEROWSKI discloses that the securing members are teeth (i.e., spikes) that extend radially inward from the body wall into the insertion chamber (Figure 1; Page 1, lines 30) whereby when the cigar is inserted the spikes cut into the cigar thus providing a good draught and sufficient securement of the cigar (Page 1, lines 30-45). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute spikes for the thread-like protrusions of BENKEL as taught by BARBEROWSKI such that a good draught can be obtained while the cigar is sufficiently secured. 
The courts have generally held that it is prima facie obvious to combine two parts each of which is taught by the prior art to be useful for the same purpose to form a third part to be used for the very same purpose. See, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06, I. Thus, combining both barbs and thread-like protrusions, taught individually for the purpose of holding the cigarette in the holder, would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to be used together in order to hold the tobacco product from inadvertently falling out of the holder. 




___________________________________________________________
Claim(s) 21, 22, 32, 36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHNEERSON et al. (US 2,454,631) in view of HIRSH  (US 2,095,870).
With respect to claim 21, CHNEERSON et al. discloses a cigarette holder comprising a tip portion, 1, comprising a tip wall defining an inhalation chamber (Figures 2 and 3; See aperture extending through the tip portion); the tip portion extending into a body portion, 4, comprising a body wall (i.e., interior wall of body portion) defining an insertion chamber, the insertion chamber being in fluid communication with the inhalation chamber (Figures 2 and 3). The body wall comprises at least two mechanical fasteners, 8 fixed to and extending radially from the wall of the body into the insertion chamber  (Column 1, lines 40-55; Column 2, lines 1-20; Figures 2 and 3). The fasteners are spaced at equal radial positions on the wall of the body (Column 1, lines 50-55; Column 2, lines 1-5). CHNEERSON et al. does not explicitly disclosed that the fasteners protrude into the tobacco product. HIRSH discloses spring fingers to hold a cigarette, wherein the fingers hold the cigarette without undue compression (Column 1, lines 20-35; Figure 2). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide spring fingers of CHNEERSON et al. as a position and of a tension such that they compress the cigarette, but not unduly, as taught by HIRSH so that the cigarette is firmly held but not mutilated. 
The compression of the cigarette by the spring fingers represent a protrusion of the fingers into the tobacco product. 
With respect to claim 22, CHNEERSON et al. shows that the fasteners are at a distal end of the body, opposite the tip (Figure 2)
[AltContent: textbox (Fastener at distal end of body opposite the tip, 1. )][AltContent: connector]
    PNG
    media_image1.png
    142
    467
    media_image1.png
    Greyscale

With respect to claim 32, CHNEERSON et al. discloses that the body wall is cylindrical (Column 1, lines 40-55; Column 2, lines 1-20; Figures 2 and 3). 
With respect to claims 36 and 40, CHNEERSON et al. discloses a cigarette holder comprising a tip portion, 1, comprising a tip wall defining an inhalation chamber (Figures 2 and 3; See aperture extending through the tip portion); the tip portion extending into a body portion, 4, comprising a body wall (i.e., interior wall of body portion) defining an insertion chamber, the insertion chamber being in communication with the inhalation chamber (Figures 2 and 3). The body wall comprises at least two mechanical fasteners, 8. (Column 1, lines 40-55; Column 2, lines 1-20; Figures 2 and 3). CHNEERSON et al. further discloses a cigarette, 10, in the holder assembly (thereby forming a tobacco product assembly (Figure 3) and engaged with the mechanical fasteners (Column 2, lines 5-50). 
CHNEERSON et al. does not explicitly disclosed that the fasteners protrude into the tobacco product. HIRSH discloses spring fingers to hold a cigarette, wherein the fingers hold the cigarette without undue compression (Column 1, lines 20-35; Figure 2). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide spring fingers of CHNEERSON et al. as a position and of a tension such that they compress the cigarette, but not unduly, as taught by HIRSH so that the cigarette is firmly held but not mutilated. 
The compression of the cigarette by the spring fingers represent a protrusion of the fingers into the tobacco product. 

________________________________________________________________________
Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHNEERSON et al. (US 2,454,631) in view of HIRSH  (US 2,095,870) as applied to claims 21, 22, 32, 36 and 40 above, and further in view of KAYE (US 4,046,153).
With respect to claim 23, CHNEERSON et al. discloses springs which come into contact with the surface of the cigarette and hold the cigarette in place. The springs extend radially inwardly from the body wall into the insertion chamber (Column 2, lines 40-55; Column 2, lines 1-45; Figures 2-7). CHNEERSON et al. does not explicitly disclose  that the fastener comprises one or more barbs. However, KAYE discloses forming barbs on the surfaces which come into contact with the inserted cigarette such that accidental dislodgement can be prevented (Column 1, lines 50-65; Column 2, lines 60-68; Column 3, lines 1-5; Figures 2, 4 and 5). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to form radially inwardly extending barbs on the springs of CHNEERSON et al., as taught by KAYE such that accidental dislodgement of the cigarette can be prevented. 
With respect to claim 24, CHNEERSON et al. discloses that the spring is flexibly attached to the body wall (Column 2, lines 1-50). 
With respect to claim 25, CHNEERSON et al. discloses that the that the body wall has an inner surface and the mechanical fasteners extend radially inwardly from the inner surface into the insertion chamber (Column 1, lines 40-55; Column 2, lines 1-35; Figures 2-7). KAYE discloses that the mechanical fastener is a barb (Column 1, lines 50-65; Column 2, lines 60-68; Column 3, lines 1-5; Figures 2, 4 and 5). Thus, the barbed tip is necessarily at the end of the shaft opposite the end fastened to the body wall. 


__________________________________________________________________________
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHNEERSON et al. (US 2,454,631) in view of HIRSH  (US 2,095,870) as applied to claims 21, 22, 32, 36 and 40 above, and further in view of BARBEROWSKI (GB 191206153 A).
With respect to claim 26, CHNEERSON et al. does not specifically disclose that the mechanical fastener comprises one or more spikes extending radially inward from the body wall into the insertion chamber. However, BARBEROWSKI discloses that the securing members are teeth (i.e., spikes) that extend radially inward from the body wall into the insertion chamber (Figure 1; Page 1, lines 30) whereby when the cigar is inserted the spikes cut into the cigar thus providing a good draught and sufficient securement of the cigar (Page 1, lines 30-45). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute spikes for the thread-like protrusions of CHNEERSON as taught by BARBEROWSKI such that a good draught can be obtained while the cigar is sufficiently secured. 




________________________________________________________________
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHNEERSON et al. (US 2,454,631) in view of HIRSH  (US 2,095,870) as applied to claim 21, 22, 32, 36 and 40 above, and further in view of BARBEROWSKI (GB 191206153 A) and KAYE (US 4,046,153).
With respect to claim 27, CHNEERSON et al. does not specifically disclose that the mechanical fastener comprises one or more spikes extending radially inward from the body wall into the insertion chamber. However, BARBEROWSKI discloses that the securing members are teeth (i.e., spikes) that extend radially inward from the body wall into the insertion chamber (Figure 1; Page 1, lines 30) whereby when the cigar is inserted the spikes cut into the cigar thus providing a good draught and sufficient securement of the cigar (Page 1, lines 30-45). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute spikes for the thread-like protrusions of CHNEERSON as taught by BARBEROWSKI such that a good draught can be obtained while the cigar is sufficiently secured. 
CHNEERSON et al. does not explicitly disclose  that the fastener comprises one or more barbs. However, KAYE discloses forming barbs on the surfaces which come into contact with the inserted cigarette such that accidental dislodgement can be prevented (Column 1, lines 50-65; Column 2, lines 60-68; Column 3, lines 1-5; Figures 2, 4 and 5). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to form radially inwardly extending barbs on the springs of CHNEERSON et al., as taught by KAYE such that accidental dislodgement of the cigarette can be prevented. 
The courts have generally held that it is prima facie obvious to combine two parts each of which is taught by the prior art to be useful for the same purpose to form a third part to be used for the very same purpose. See, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06, I. Thus, combining both barbs and spikes, taught individually for the purpose of holding the cigarette in the holder, would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to be used together in order to hold the tobacco product from inadvertently falling out of the holder. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745